Roberts, J.
This was an action by appellees against appellants upon promissory notes given for property purchased at executor’s sale.
Appellants filed a cross action and set off, setting forth that they had acquired, by assignment, a large debt due from the estate, which constituted a lien upon the lands of the estate that had been sold for the notes sued on; that this lien had priority over the other debts of the estate, and was for a greatly larger amount than the notes sued on, that the estate owed debts to but few persons, and the whole estate could be easily settled and distributed by bringing in the parties in interest in the District Court. Such were the leading facts of the answer, and sufficient of them are stated only for the purpose of showing the general feature of the defence.
The most important question arising upon this answer is, should the District Court entertain jurisdiction of the matters contained in it; and thereby prevent the collection of the money due to the estate on the notes ? '
In the case of Guthrie v. Guthrie, (17 Tex. R., 541,) it was determined that one of the heirs who had given a note to the ad*231ministrator could not be permitted to plead in bar of a suit on it, that his distributive share was more than the amount of the note, and that the administrator had plenty of funds in hand to satisfy all demands, &c. In delivering the opinion in that case, the chief justice said:
11 The general rule in relation to debtors of an estate is, that to an action brought by an administrator, the defendant cannot plead in offset any demand against the estate accruing since the death of the deceased. To adjust such discounts would encroach on the province of the County Court, and lead to embarrassing investigations as to the assets and proper distribution of an. estate.”
■ It was admitted that there might be exceptions to this rule, and an instance is supposed in a case where a defendant was the sole creditor of an estate and indebted in a small amount. The same state of case is referred to as an exception, by Justice Lipscomb; in the case of Hall v. Hall. (11 Tex. R., 553.)
Still, no case has been decided establishing such exception.-
The powers of the District Courts in the exercise of their original jurisdiction over probate matters have been discussed in several cases, which were collected and reviewed in the case of Smith v. Smith. (11 Tex. R., 105.) None of them contravene the principle in the ease of Guthrie v. Guthrie, above cited.
If, then, an heir cannot resist a suit op the notes given to the administrator, why should a creditor be permitted to do it, under circumstances no more favorable? Whatever of difficulty or hardship there may be in such eases, is the result of a necessity to preserve the jurisdiction of the courts separate, as contemplated by our statutes. It is an inherent difficulty inseparable from a division of the judicial powers into several and distinct jurisdictions. If the precedent be established and followed, such as this case contemplates, almost every large estate will, upon some ground or other, be finally drawn into the District Court for settlement and distribution; and the County Court will be deprived of the exercise of its appropriate functions. Each debtor who is also a creditor in a larger amount, may claim the same equities and seek to transfer the settlement of the administration to the District Court in which he may be sued, in whatever county it *232may be. No reason is perceived in this case why the County Court is not fully competent to adjudicate the rights of the parties.
No grounds of equity have been alleged, such as fraud, combination, &c., which have induced the court to assert its original jurisdiction in the cases heretofore decided. (See Smith v. Smith, above cited.)
We are, therefore, of opinion that the District Court should not have entertained jurisdiction of this defence.
The other questions in the case may be settled when necessary, by the proper tribunals. For the present, it is only necessary to give an opinion on this one point.
Judgment affirmed.